Title: To George Washington from Brigadier General John Sullivan, 2 August 1775
From: Sullivan, John
To: Washington, George



Winter Hill [Mass.] August 2d 1775
May it Please your Excellencey

I have Examined into the State of The Ammunition in my Department & find Remaining in the Magazine of the Powder Supplied from New Hampshire 19 Barrels of 100 wt Each, Scarcely any Balls & no flints Except what the Soldiers are possessd of: They are in General well Provided with amunition for one Ingagement we have 50 Rounds of Cartridges to Each Cannon That is mounted which is all the ammunition in the Brigade assigned To your Excellenceys most obedt Servt

Jno. Sullivan

